Citation Nr: 1040536	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus with 
diabetic retinopathy, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claims for an increased 
rating for his PTSD and diabetes mellitus, type II.  A subsequent 
July 2008 rating decision denied the Veteran's claim for TDIU.

The Veteran appeared before the undersigned at a videoconference 
hearing in August 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be advised if 
further action is required on his part.


REMAND

The Veteran's most recent examinations for PTSD and diabetes 
mellitus took place in March 2009.  The examiners did not have 
access to the claims folder.  At his hearing and in statements 
during the course of the appeal, the Veteran has pointed out what 
he believes to be inaccuracies in the reported history and 
findings.  The PTSD examiner did not have the opportunity to 
review clinical and hospital records that suggest a more severe 
disability than she found.  The diabetes examiner did not report 
all of the findings needed to evaluate the diabetes mellitus.  
New examinations are, therefore required.

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
Such an opinion has not yet been obtained in this case.  Although 
the Veteran has reported that he works about seven or eight days 
a month as a truck driver and has earnings that exceed the 
poverty level, it is unclear whether this employment could 
otherwise be considered marginal.  See 38 C.F.R. § 4.16(a) 
(marginal employment generally exists were earnings do not exceed 
the poverty level, but can be held to exist on a facts found 
basis).

The Veteran also testified that he had received recent treatment 
for PTSD at a VA clinic and Vet Center; and that he was scheduled 
to be seen for evaluation of diabetes mellitus the following 
Friday.  Records of this treatment are not currently part of the 
claims folder, but VA has a duty to obtain them.  38 U.S.C.A. 
§ 5103A(b)-(c) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should obtain all records of the 
Veteran's VA treatment, including treatment 
at a Vet Center, for diabetes and PTSD.

2.  The AOJ should afford the Veteran an 
examination to evaluate the current severity 
of his PTSD.  The examination should, if 
possible, be conducted by an examiner who 
has not previously examined him.  The 
examiner should review the claims folder and 
note in the examination report or addendum, 
that the review was conducted.

The examiner should provide an opinion as to 
whether the Veteran's service connected 
disabilities (PTSD, diabetes mellitus with 
retinopathy, acid reflux, and erectile 
dysfunction) combined would preclude 
gainful employment for which the Veteran 
would otherwise be qualified.  The examiner 
should review the claims folder and note in 
the examination report or addendum, that the 
review was conducted.  In answering this 
question, the examiner should consider 
whether any current employment would be 
considered marginal.  The examiner should 
provide a rationale for this opinion.

3.  The AOJ should afford the Veteran an 
examination to evaluate the current severity 
of his diabetes mellitus.  The examiner 
should note whether there is any medically 
required regulation of activities, the 
frequency of insulin use, and the frequency 
of any episodes of hospitalization required 
by ketoacidosis or hypoglycemic reactions.  
The examiner should also note the frequency 
of visits to diabetic care providers and 
whether there is progressive loss of weight 
or strength.  The severity of all other 
complications of diabetes should also be 
reported.

4.  The AOJ should review the examinations 
report to insure that they are complete and 
contain the information and opinions 
requested in this remand.

5.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case, before returning the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




